 WALGREEN COMPANYWalgreen CompanyandRetailClerks Union, Local1352,RetailClerks'InternationalAssociation,AFL-CIO. Case 20-CA-6587February 15, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn October 13, 1971, Trial Examiner James R.Hemingway issued the attached Decision in this pro-ceeding.Thereafter, theGeneral Counsel and theCharging Party filed exceptions and supporting briefs,the Respondent filed cross-exceptions, a brief in sup-port thereof, and an answering brief to General Coun-sel's and Charging Party's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint issued herein be dismissed in its entirety.'The Charging Party in addition filed a Motion to Supplement theRecord and the Respondent filed a Motion to Deny In view of the fact thatthe Charging Party by its motion seeks to place in the record as evidenceposthearing signed affidavits and authorization cards which have no bearingon the issues presented at the hearing, the motion is hereby dentedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: This case washeard at Santa Rosa, California, on August 31, 1971.' Thecharge was filed on February 16, and the complaint wasissued on June 28. The sole issue is whether or not the Re-spondent violated Section 8(a)(5) of the Act when it refusedto bargain collectively with the Union, where, after an elec-tion involving both professional and nonprofessional em-ployees in a single unit, at which it was obvious from thedifferent colored ballots of the professionals that they hadvoted for the Union, and after it was determined administra-tively that the Union had lost the election, the Union thenrequested the Respondent to recognize it as bargaining repre-sentative of the professional employees alone.Briefswere received from each of the three parties onOctober 4, 1971, and have been considered. Upon the entirerecord, including the testimony of the sole witness, I make thefollowing:'All dates are in 1971FINDINGS OF FACTIJURISDICTION405The complaint alleges and the answer admits that Re-spondent, an Illinois corporation, with a place of business atPetaluma, California, and at other locations throughout theUnited States, is engaged in the retail sale of drugs and sun-dries; that during the year preceding the issuance of the com-plaint, Respondent, in the course and conduct of its businessoperations, had gross sales in excess of $500,000; and thatduring the same year, Respondent, in the course and conductof its business operations, purchased and received goods andmaterials valued in excess of $50,000 directly from supplierslocated outside the State of California.On the foregoing facts, I find that the Board has jurisdic-tion and that it will effectuate the policies of the Act to assertjurisdiction in this case.ItALLEGED UNFAIR LABOR PRACTICESA The Refusal to BargainThe parties stipulated to the following facts:1.On November 20, 1970, the Charging Party, by letter tothe Respondent, demanded to be recognized as the exclusivebargaining representative for all employees (excluding storemanager) employed at the Respondent's store located at 105North McDowell Road, Petaluma, California2.On November 23, 1970, the Respondent, by letter to theCharging Party, declined to recognize the Charging Partyand expressed its willingness to resolve the question of theCharging Party's majority status by means of a Board-super-vised election.3.On November 24, 1970, the Charging Party filed a peti-tion for representation with the Regional Director for Region20 of the National Labor Relations Board. In such petition,the Charging Party claimed to represent all employees, in-cluding pharmacists, at the Respondent's store located at 105North McDowell Road, Petaluma, California. At that timethe matter became identified as Case 20-RC-9720.4.On December 22, 1970, the Charging Party and theRespondent entered into a stipulation for certification upona consent election agreement which was approved by theRegional Director. Such stipulation, in addition to providingfor a polling of nonprofessional store employees, provided fora polling of the two professional employees (pharmacists).Such professional employees, in accordance with the terms ofthe stipulation for certification upon consent election agree-ment, would be asked to vote on two questions, to wit: (1) Doyou desire to be included with nonprofessional employees ina single unit for collective bargaining? (2) Do you wish to berepresented by Retail Clerks' Union, Local 1532, RCIA,AFL-CIO?5.On January 20, 1971, a National Labor Relations Boardsupervised election was conducted in Case 20-RC-9720 Thetwo professional employees unanimously voted to be includedfor the purpose of collective bargaining in a single unit withthe nonprofessional store employees. In accordance with theterms of the stipulation for certification upon a consent elec-tion agreement, the votes of the two professional employees,with respect to their desires relative to union representation,were counted together with the votes of the nonprofessionalvoting group. The combined votes of the professional votinggroup and the nonprofessional voting group, with respect tothe question of union representation indicated, by a vote of7 to 4, that no collective-bargaining representative had beenselected195 NLRB No. 79 406DECISIONSOF NATIONAL LABORRELATIONS BOARD6.On January 28, 1971, the Regional Director for Region20 issued a certification of results of election in Case 20-RC-9720.7.On February 1, 1971, the Charging Party by letter to theRespondent, demanded that the Respondent recognize suchCharging Party as the exclusive bargaining agent for the twoprofessional employees employed at the Respondent's storelocated at 105 North McDowell Road, Petaluma, California.8.On February 5, 1971, the Respondent, by letter to theCharging Party, declined to recognize the Charging Party asthe exclusive bargaining representative for any employeesemployed by the Respondent in the store located at 105North McDowell Road, Petaluma, California.9.On February 16, 1971, the Charging Party fileda chargewith the National Labor Relations Board, alleging violationsof Section 8(a)(1) and 8(a)(5) of the National Labor RelationsAct, in theinstant case.10. On March 26, 1971, the Regional Director for Region20 refused to issue a complaint in this case.11.On April 7, 1971, the Charging Party appealed theRegional Director's refusal to issue a complaint to the Gen-eral Counsel for the National Labor Relations Board.12.On June 21, 1971, the General Counsel sustained theCharging Party's appeal and instructed the Regional Direc-tor for Region 20 to issue a complaint in this case.13.On June 28, 1971, theRegionalDirector for Region 20issued the complaint in this case.In addition to the foregoing stipulated facts, the GeneralCounsel offered the following evidence: At the election, thetwo pharmacists were given blue (or green, but herein calledblue) ballots with two questions on each, the questions beingthose stated in paragraph 4 of the stipulation hereinaboverelated. The ballots of the rest of the employees were pink.Following the aforesaid election, the Board agent removedthe ballots from the ballot box, separated the blue ones fromthe pink ones, and then read off to the observers the resultsof the voting, first on the two questions on the blue ballots,and then on the one question on the remaining ballots. Therewere present in the room not only the Board agent and thetwo observers of the election, but also representatives of theUnion and the Respondent, who were standing in a doorwayobserving the counting of the ballots. The observers signedthe tally of ballots. No evidence of any independent violationof Section 8(a)(1) was presented. I find that the evidenceshows that the pharmacists voted to be included in a unit withthe nonprofessionals, that they voted in that unit for theUnion, and that Respondent knew these facts.IIIARGUMENTSAND CONCLUSIONSThe Respondent argues, in part, that to permit the GeneralCounsel and the Union to present evidence of majority byproving what was on the pharmacists' ballots would be inviolation of the secrecy of the ballot required under Section9(c)(1)(A) of the Act, citingJ.Brenner & Sons, Inc.,154NLRB 656 (n. 4 on page 659). The General Counsel countersthis argument by citingTriple J. Variety Drug Company,168NLRB 988, where the Board certified the results of an elec-tion involving one pharmacist and a group of nonprofessionalemployees. There the pharmacist refused to vote a differentcolored ballot on the ground that, even if he voted for inclu-sion in the larger unit, his vote on the second question on theballot would not be secret. His protest was without avail. Hisunmarked ballot was required to be put in the ballot box. Theemployer objected to the results of the election (a 13 to 12vote in favor of the Union), but the Board overruled thesecrecy of the vote of the professional on the question ofwhether or not he wishedthe union to representhim couldbe assured by the use of two ballots rather than by the use ofone with two questions on it. But the Board apparently didnot thereafter adopt thatsuggestion; so the same,or a similar,problem of nonsecrecy was presented here. However, sincethe evidence shows that the Boardagenthad read out, in thehearing of Respondent's representatives, the vote on eachballot, including that on each blue ballot,since theobservershad an opportunity to see the ballots themselves, and hadcertified the tally, the Respondentdoes not disputethe factthat the two pharmacistsin this casedid vote for the Union.Itmay be conceded, as the General Counsel and the Unionargue, that Section 9(c)(3) of the Act, which bars anotherelection within a year after the first one, would not precludea finding of a refusal tobargain upon request madeafter theunion which lost the election or anotherunion,makes a newshowing of majority. The leading case in support of suchproposition isConren, Inc. d/b/a Great Scot Supermarket,156 NLRB 592.1 Of course, that case did not involve a requestto bargainin a differentunit,and the unionoffered proof ofmajority by authorization cards procured after the date of theelection. The case at hand differs fromConrenin that herethe request to bargain was for a different unit albeit onecontaining employees who had voted in the prior election.The General Counsel, however, to overcome this distinction,citesStecher-Traung-Schmitt Corporation,172 NLRB No.186, enfd. 408 F. 2d 613 (C.A. 2); andPacific Abrasive SupplyCo., 182 NLRB No. 48, as involving a request by a union tobargain ina unitsmaller than the one involved in the electionwhich the union had lost less than a year prior thereto. In theStechercase, the union had lost an election involving em-ployees in a larger unit which included, among others, agroup of five composing-room employees at the employer'splant, for whom, after the election, the Union claimed bar-gaining rights. But in thatcase,not only did the Union offerto prove its majority by a card check, but there was furtherproof that the five employees desired to be represented in thesmaller unitbecause three of the five had informed a foremanthat all had signed cards and, at a meeting set up by the unionwith the employer's superintendent, four of the five em-ployees from the composing room attended and told the su-perintendent that they wished to be represented by the unionin a composing-room unit. The employer in that case refusedto bargain on the ground that the unit was not appropriatefor the purpose of collectivebargaining.On the evidencepresented, the Board found the unit to be appropriate andfound that the employer had independent knowledge that theUnion had a majority in the unit, knowledge which it hadacquired from the employees themselves. In thePacific Abra-sive case, there wasalso aclaim by a union to representemployeesin a smallerunit after the Union had lost an elec-tion involving a larger unit. But in thatcase, the employeesin the smaller unit very positively demonstrated that theydesired to be represented separately when they struck andpicketed the employer following a refusal by the employer torecognize the Union in that unit. The persistence of the em-ployer thereafter in refusing to bargain constituted the unfairlabor practice.None of the cases relied on by the General Counsel, how-ever, involved a self-determination election. Nevertheless, theGeneral Counsel and the Union claim that a violation ofSection 8(a)(5) of the Act is made out by the showing that theRespondent knew that the pharmacists had voted for theobjection.Member Zagoria, in a dissenting opinion, pointed3See alsoRocky Mountain Phosphates, Inc.,138 NLRB 292,Astoriaout a method by which, in an election involving both a profes-General Tire Co.,170 NLRB 591,Graham Ford,172 NLRB No. 50,Cincin-sional employee and a nonprofessional group of employees,nati Gasket, Packing & Mfg.,163 NLRB 763, 765, fn 4 WALGREEN COMPANY407Union in the election involving both professional and non-professional employees, and, they reason, the Respondenttherefore knew that the Union had a majorityin a smallerunit of pharmacists alone but still refused the Union's requestto bargain for the pharmacists. The Respondentargues firstthat there has been no evidence presented to indicate that theUnion represented a majority of the employees in question atthe time of the Respondent's refusal to bargain (February 5),and, second,assumingfor the sake of argument that theCharging Party did represent a majority of the employees inquestion (pharmacists) the Respondent, on the facts of theinstant case,did not unlawfully refuse tobargain.The Respondent's first argument, that it was incumbent onthe Union to show that it had a majority on the very date ofthe refusal to bargain, I consider to be of little weight. If themajority had been demonstrated by new authorization cards,say on January 25, that majority would be presumed to carryto February 5 in the absence of a showing by Respondent thatthe Union had lost its majority in the interim. Here, it is notto be presumed that the two pharmacists had quit or hadchanged their minds before February 5, and the Respondentmade no claimof loss of majority by the Union as a reasonfor its refusal to bargain.However, the Respondent's second argument, that, on thefacts of thiscase,the Respondent did not unlawfully refuseto bargain rests, I infer, upon the ground that the pharmacistshad not, since the election (in which they had consent to berepresentedin a largerunit), indicated that they wished to berepresented by the Union in a unit by themselves.Here, in aself-determination election, the pharmacists, by choosing tobe in a unit with nonprofessional employees, in effect hadvoted not to be represented in a unit by themselves. Yet, thetheory of the General Counsel and the Union is that, byvoting affirmatively on the second question on their ballots inthat election-the one as to whether or not the pharmacistsdesired to be represented by the Unionin anoverall unit-that second vote on their ballots alone showed that the phar-macistsdesired to be represented by the Union in the veryunit which they had rejected in answering the first questionon their ballots. In other words, the General Counsel and theUnion are saying that by voting for the Union on the secondquestion, the pharmacists were saying that they wanted theUnion to represent them regardless of unit.On the facts of this case, there is absolutely no way ofknowing whether the pharmacists would have chosen theUnion to represent them separately in a unit limited to profes-sionals. In a unit limited to professionals, the pharmacistsmight have preferred to be represented by a different union,one that represented only pharmacists, or they might havedeemed such a unit to be too small to be effective and there-fore chosen to be represented by no union. I am of the opinionthat, on the facts of this case, no presumption should beindulged in that the pharmacists after the election desiredrepresentation by the Union in a unit by themselves.I conclude and find, therefore, that the General Counselhas not proved that the pharmacists had chosen the Union torepresent them in a unit limited to pharmacists and, hence,I find that the Respondent has not refused to bargain with theUnion in violation of the Act.CONCLUSIONS OF LAW1.Walgreen Company is an employer within themeaningof Section 2(2) of the Act and is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Unionis a labor organizationwithin themeaningof Section 2(5) of the Act.3.A unit of all pharmacists employed by Walgreen at itsstore located at 105 North McDowell Road, Petaluma, Cali-fornia,excludingallother employees, guards, and super-visors, as defined in the Act is appropriate for the purposesof collectivebargainingwithin the meaning of Section 9(b) ofthe Act.4.The Charging Party has not been proved to represent amajority of employees in such appropriate unit within themeaning of Section 9(a) of the Act.5.The Respondent has not refused to bargain with theCharging Party withinthe meaningof Section 8(a)(5) and (1)of the Act.ORDERI recommend an order that the complaint be dismissed inits entirety.